                  Case 1:21-cv-00199-N/A Document 1                   Filed 04/28/21     Page 1 of 2 FORM 1

UNITED STATES COURT OF INTERNATIONAL TRADE


 CYBER POWER SYSTEMS (USA) INC,

                                                 Plaintiff,                      SUMMONS
                                v.
                                                                                 Court No. 21-00199
 THE UNITED STATES

                                                 Defendant.


TO:    The Attorney General and the Secretary of the Treasury:

        PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. 1581(a) to
contest the denial of the protest specified below (and the protests listed in the attached schedule).

                                                            /s/ Mario Toscano
                                                            Clerk of the Court

                                                       PROTEST
  Port of                                                        Date Protest
  Entry: 3501-Minneapolis, MN                                    Filed:       July 21, 2020

  Protest                                                        Date Protest
  Number: 3501-20-101760                                         Denied:      March 9, 2021

  Importer: Cyber Power Systems (USA) Inc.

  Category of merchandise: Uninterruptible power supplies

                                 ENTRIES INVOLVED IN ABOVE PROTEST

 Entry No.           Entry Date           Liquidation           Entry No.          Entry Date      Liquidation
                                          Date                                                     Date
 791-19038821        03/04/2019           01/24/2020            791-24492120       08/21/2019      07/17/2020
 791-19115264        04/27/2019           03/20/2020            791-24494183       08/21/2019      07/17/2020
 791-24399341        07/03/2019           05/29/2020



 US Customs & Border Protection                                           John M. Peterson.
 5600 American Boulevard, Suite 760
                                                                          Neville Peterson LLP
 Bloomington, MN 55437
                                                                          One Exchange Plaza at 55 Broadway
                                                                          New York, New York 10006
                                                                          (212) 635-2730
                    Case 1:21-cv-00199-N/A Document 1                    Filed 04/28/21         Page 2 of 2 FORM 1

                                   CONTESTED ADMINISTRATIVE DECISION
                                                  Appraised Value of Merchandise

                                                           Statutory Basis                           Statement of Value

  Appraised:




  Protest Claim:




                                                  Classification, Rate or Amount
                                    Assessed                                         Protest Claim

  Merchandise                 Paragraph or Item                 Rate               Paragraph or Item               Rate
                                  Number                                               Number

                                8504.40.7012 or
                                                                25%
  Uninterruptible                8504.40.7018                                       8504.40.9540 +
  power supplies                       +                                              9903.88/46                   Free
                                  9903.88.03




                                                               Other




  The issue which was common to all such protests:
  Classification and rate and amount of duties assessed



Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person in
his behalf. The category of merchandise specified above was involved in each entry of merchandise included in every such
denied protest. The issue or issues stated above were common to all such denied protests. All such protests were filed and
denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at the port of entry
unless otherwise shown.

                                                              /s John M. Peterson
                                                            Signature of Plaintiff’s Attorney

                                                            April 28, 2021
                                                            Date
